DETAILED ACTION
The Amendment filed 07/06/22 has been entered.  Claims 1-2 are still pending.  In light of the substantive claim amendments, the previous parallel 102 rejections are withdrawn, however a revised 102 rejection is detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Uhtenwoldt
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhtenwoldt et al. (U.S. Patent No. 3,176,590).  Uhtenwoldt is directed to a clamping device.  See Abstract.
Claim 1: Uhtenwoldt discloses an adjustable damper [Fig. 1], comprising: a first tube (19); a second tube (12) located at least partially within the first tube; a housing (10, 18) coupled to the second tube; a moveable member (26) disposed perpendicular to the second tube, the moveable member comprising a contacting surface in contact with an outer surface of the second tube and dampen movement of the second tube by friction force; an adjusting member (25, 30) adjustably coupled to the housing; and a spring member (31) located between the moveable member and the adjusting member, the spring member configured to at least one of compress or decompress in response to the adjusting member moving relative to the housing; and a washer (11) placed between the adjusting member and the housing, wherein the adjusting member is configured to be moved into the housing until it contacts the washer, at which point the washer is configured to prevent the adjusting member from being further moved into the housing.  See Fig. 1; col. 2, lines 51-60.
Claim 2: Uhtenwoldt discloses that a force is transferred from the first tube, through the housing, through the adjusting member, through the spring member, into the moveable member, and into the second tube via the contacting surface for damping a movement of the second tube in a longitudinal direction.  See Fig. 1. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        July 8, 2022